Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-5, 7-15 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy J. Meagher on 2/8/21.
The application has been amended as follow: 
Claims 1, 6 and 14 are amended as follow:
1.            A system for controlling access of customer-premises equipment to a network, wherein the customer-premises equipment is connected via a last mile access line to a transport network and via the transport network to the network, wherein the last mile access line terminates at a line terminal in the transport network, the system comprising:
a network interface to the transport network;
a processor subsystem configured to, via the network interface:
                             obtain an equipment identifier which uniquely identifies the customer-premises equipment;
                             obtain a line identifier which identifies the line terminal;
                             search a trusted access database for an entry containing a combination of the equipment identifier and the line identifier; and
               a)            if the entry is found and if the entry contains a user identifier having user credentials which are valid according to an authorization database, grant the customer-via a service provider which is identified in the entry; 
               b)            if the entry is not found, grant temporary access to a private network which enables a user identifier and user credentials to be digitally submitted, and if the user credentials are valid according to the authorization database, grant the customer-premises equipment access to the network.

6.            (Cancelled).

14.            A    computer-implemented method for controlling access of customer-premises equipment to a network, wherein the customer-premises equipment is connected via a last mile access line to a transport network and via the transport network to the network, wherein the last mile access line terminates at a line terminal in the transport network, the method comprising, via a network interface to the transport network:
                             obtaining an equipment identifier which uniquely identifies the customer-premises equipment;
                             obtaining a line identifier which identifies the line terminal;
                             searching a trusted access database for an entry containing a combination of the equipment identifier and the line identifier; and
               a)            if the entry is found and if the entry contains a user identifier having user credentials which are valid according to an authorization database, granting the customer-premises equipment access to the network via a service provider which is identified in the entry; 
               b)            if the entry is not found, grant temporary access to a private network which enables a user identifier and user credentials to be digitally submitted, and if the user credentials are valid according to the authorization database, granting the customer-premises equipment access to the network.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, searching a trusted access database for an entry containing a combination of the equipment identifier and the line identifier; and if the entry is found and if the entry contains a user identifier having user credentials which are valid according to an authorization database, granting the customer-premises equipment access . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





Liang-che Alex Wang
February 8, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447